DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-22 have been examined and are pending.


Claim Rejections - 35 USC§ 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 8, 9, 10, 11, 12, 19, 20, 21, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Perez Alvarez et al. US 2018/0349778, hereinafter Perez  in view of Cortes Cornax et al., US 2018/0204149, hereinafter Cortes.

As per claim 1,  A system for digital document services, comprising at least a processor and a non-transient data memory storage, the data memory storage containing machine-readable (Perez discloses distribution server which facilitate sharing of enterprise resources by proving services such as fetching (e.g., “loading”) and storing data from a plurality of sources) load and store data from a plurality of source systems at a data hub implemented by a non-transient data store; define and store, at the data hub, 
(Perez [0054] “The fourth computing device 58 may be a collabo ration and distribution server which facilitates sharing of enterprise resources 148 across the network 60. The resources 148 may be stored on the computing device 58 or a linked computing device(s). The REST API 34 is easily accessible from any work flow engine in order to fetch, update and save data 20 to/from the database”)

(Perez discloses) process pattern for digitization of documents, the process pattern indicating document types;
(Perez [0043] The business objects 20 are combined to define a data model 28 that may be reused in a collection of related processes, generally referring to the same domain. For example, a business object 20 such as a document could be the entry data of an OCR process.
 Perez [0071] In executing a BPMN business process, the real world resources that the business objects represent, such as digital documents in formats such as Word, PDF, JPEG, web pages, etc., may be retrieved with a Uniform Resource Locator (e.g., an http address).)
 
With respect to claim 1, Perez does not explicitly discloses a method of generating the document package using a subset of data from the data at the data hub:
 
generate a document package at the data hub, the request indicating a target unit, the request linked to the process pattern; generate and store, at the data hub, the document package using a subset of data from the data at the data hub and physical documents converted to electronic format according to the process pattern, the document package stored at the data hub for subsequent search and retrieval; and transmit the document package to the target unit.  

However, Cortes discloses a method of generating a domain model (e.g., “document package”) which links to a set of elements, including domain-specific business objects representing pieces of data and a set of domain-specific concepts (e.g., “subset of data from the data at the data hub”) wherein pieces of data and a set of domain-specific concepts may include business object template definitions, documents, document parts, and attributes.
(Cortes [0016] In accordance with another aspect of the exemplary embodiment, a method for process design in a domain-specific process studio includes generating a model of a domain which links a set of elements, the elements including domain-specific business objects representing pieces of data and a set of domain-specific concepts. Each domain-specific concept is linked to one of the domain-specific business objects, each of the domain-specific business objects and domain-specific concepts having a set of features, the set of features including a unique identifier for the respective element. A process model, which includes elements of a business process, is linked to the domain-specific objects in the domain model through the domain-specific concepts.
Cortes [0073] At S106, a domain-specific process studio meta-model 14 is generated by specification of the process meta-model 17, e.g. based on user inputs. The domain-specific process studio meta-model 14 includes business object template definitions 16, such as templates for documents, document parts, and attributes, which may be input by a user.)
Cortes [0091] For example, the principle of Semiotic Clarity is respected. This establishes a one-to-one correspondence between graphical symbols and the semantic elements in the meta-model. The principle of Semantic Transparency is also respected by using icons that suggest the related semantic element (e.g., Document).

Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine teachings of Cortes into the combined system of Perez for the advantageous purpose of accessing a subset of elements within a domain model (e.g., “document package”) to update/edit in order to customize the model to meet user requires to create a domain-specific model.  For instance, features of domain-specific model ‘A’ may include one or more of subset elements such as an identifier (id), a label, a version and a description whereas features on domain specific model  ‘B’ or ‘C’  may require different subsets of element and therefore need to be modified accordingly.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Cortes into the system of Perez because, they are analogous art as being directed to the same field of endeavor, the method of implementing BPM (Business Process Management) system.

Claims 2, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Perez in view of Cortes and further in view of Mos, US 20180039921 hereinafter, Mos.

As per claim 2, The system of claim 1, wherein the document package is associated with a document package identifier, wherein the document services is configured to (Perez does not explicitly discloses a method of monitoring or detecting changes of documents within the scope of system) monitor the document package at the data hub, detect a document change notification, and store the change notification in association with the document package identifier as part of an audit log.  

However, Mos discloses a method of monitoring events issued (e.g., “monitor the document package at the data hub, detect a document change notification”) by the domain-specific (e.g., “document package”) monitoring infrastructure:
(Mos [0054] “Another feature of the GDPS is the connectivity to monitoring systems. A detailed implementation of domain-specific monitoring is beyond the scope of this disclosure so there is only a reference to the connection of such capabilities to the studios herein. The GDPS 52 is configured to listen to monitoring events issued by the domain-specific monitoring infrastructure and display them accordingly on the various process elements. Because of the generated nature of the GDPS 52, these connections actually happen at a meta-model-layer and are successively brought on the graphical diagrams by various model transformations.”)

Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine teachings of Mos into the combined system of Perez for the advantageous purpose of providing monitoring services on any changes of documents and notifying users with changes because it keeps the user up-to-dated with most recent changes of businesses.

Claims 3, 5, 14, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Perez in view of Cortes and further in view of Poornachandran US 20140222578, hereinafter Poornachandran.

As per claim 3, The system of claim 1, wherein the document services is configured to receive and store a modified version of the document package containing at least one (Perez does not explicitly discloses) electronic signature in response to at least one electronic signature request.  

However, Poornachandran discloses a method of configuring digital sign management service where a user may be requested to provide authentication (e.g., “electronic signature request”) by the selected digital sign(s):
(Poornachandran [0051] “The operations of flowchart 400 may begin 402 with a user initiating remote display management. For example, the user may initiate remote display management by launching an application on a user device. Digital sign(s) and content to be managed may be selected at operation 404. Operation 406 may include providing authentication. For example, a user may be requested to provide authentication by digital sign management service. In another example, a user may be requested to provide authentication by the selected digital sign(s).”)

Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine teachings of Poornachandran into the combined system of Cortes for the advantageous purpose of providing a feature of signed authentication step for users to enter security access.

Claims 4, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Perez in view of Cortes and further in view of Amtrup US 20150110362, hereinafter Amtrup.

As per claim 4, The system of claim 1, wherein the document services is configured to assign the document package to a (Perez does not explicitly discloses providing a feature for user id or checking the access role and the target unit) user identifier having an access role, wherein prior to transmission, the document services is configured to check the access role and the target unit.  

However, Amtrup discloses a method of checking the access role at the target unit (Amtrup [0148] Account-identifying information may also include "identifiers" as defined above, as well as any type of financial information that may be used to identify and/or gain authorized access to a financial account, such as an account balance, account activity/transaction history, identity of one or more financial processing/servicing entities (e.g. VISA, AMERICAN EXPRESS, PAYPAL, or the like), etc. as would be understood by one having ordinary skill in the art upon reading the present descriptions.)

Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine teachings of Amtrup into the combined system of Perez for the advantageous purpose of providing a feature of security authentication step for users to enter security access required resources.

As per claim 5, The system of claim 1, wherein the document package has at least one electronic signature request and wherein the processor can detect a signature event at the data hub and capture data from the signature event for storage as part of the document package.  
(Poornachandran [0031] For example, a user that wishes to rent a selected digital sign, e.g., digital sign 108a, to display an event in real-time may utilize an authorized third party vendor... The user may select an authorized third party vendor to capture (e.g., videotape and/or digital video recording) the event and to upload the captured image in real-time to selected digital sign 108a. Thus, a live event may be displayed on a digital sign with content approval implemented in real-time via a third party vendor.)

Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine teachings of Poornachandran into the combined system of Cortes for the advantageous purpose of providing a feature of signed authentication step for users to enter security access.

Claims 6, 7, 17, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Perez in view of Cortes and further in view of Poornachandran US 20140222578, hereinafter Poornachandran and Erickson, US 20170123863 hereinafter Erickson

As per claim 6, The system of claim 5, wherein the document services comprises (Perez does not explicitly discloses) an electronic signature event listener to process the electronic signature event in real-time.  

However, Erickson discloses implementing event capture method using genetic event hander/listener API:
(Erickson [0085] The module APIs 826 can include the event handler API 304 (FIG. 3), the configuration API 404, the provisioning API 406, the testing API 408, the health API 410, the inventory API 412, and the generic event listener API 414 (all FIG. 4))

Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine teachings of Poornachandran into the combined system of Perez for the advantageous purpose of implementing genetic event driven programming structure.

As per claim 7, The system of claim 6, wherein the document services comprises (Perez does not explicitly discloses) an electronic signature event handler to receive the electronic signature events in real-time from the electronic signature event listener. 
 
(Erickson discloses “listener” and “hander” as a genetic programing components (API) required for handling an event and therefore, claim 7 is also rejected under the same rationale as claim 6)

As per claim 8, The system of claim 1 wherein the (Perez discloses a method of defining domain specification (e.g., “process pattern”) by linking between domain-specific services (e.g., “business function”), domain-specific business objects (e.g., “domain or application”), domain-specific activity types): process pattern is linked to a business function, domain or application.  

(Perez [0042] “The domain specification 16 defines the organization domain independently of any process definition. The domain specification 16 includes domain-specific business objects 20, domain-specific services (DSServices) 22, and domain-specific activity types (DSActivityTypes) 24 and links between them.”)

As per claim 9, The system of claim 1 wherein the process pattern indicates (Perez discloses BPM source and target business objects are consist of number of business objects) a number of required documents for the document package. 

(Perez [0065] A business object 20 can be linked to another business object 20 by a data relation (DataRelation) 170. Each data relation 170 includes a set of features including a source cardinality, a target cardinality, and a containment property. The source cardinality is the number of source business objects in the relation (e.g., selected from 1, 2, and many). The target cardinality is the number of target business objects in the relation (e.g., selected from 1, 2, and many). 

As per claim 10, The system of claim 1 wherein the process pattern indicates (Perez discloses) a type of required document for the document package.  

(Perez [0071] In executing a BPMN business process, the real world resources that the business objects represent, such as digital documents in formats such as Word, PDF, JPEG, web pages, etc., may be retrieved with a Uniform Resource Locator (e.g., an http address).)

As per claim 11, The system of claim 1 wherein the processor integrates with one or more (Perez discloses a method of capturing scanned document using OCR process and storing the document via GET/PUT REST API calls to retrieve or post scanned documents from/into database) scanners to capture scanner data for the document package, the one or more scanners capturing the physical documents.  
(Perez [0095] The generation patterns illustrated in FIGS. 6-9 may be combined in various ways. For example, an OCR process may include a GET service call for a scanned document. After an OCR activity, a created OCR document is posted to the database with a PUT call.)

As per claim 12, A non-transitory machine-readable medium storing instructions configured to, when executed by the processor, provide a digitization service configured to: define and store, at a data hub, process pattern for digitization of documents, the process pattern indicating document types, the data hub storing data from a plurality of source systems, the data hub implemented by a non-transient data store; receive a request to generate a document package at the data hub, the request indicating a target unit, the request linked to the process pattern; generate and store, at the data hub, the document package using a subset of data from the data at the data hub and physical documents converted to electronic format according to the process pattern, the document package stored at the data hub for subsequent search and retrieval; and transmit the document package to the target unit.  

Claims 12 is analogous to claim 1 and is rejected under the same rationale as indicated above. 

As per claim 13, The machine-readable medium of claim 12, wherein the document package is associated with a document package identifier, wherein the document services is configured to monitor the document package at the data hub, detect a document change notification, and store the change notification in association with the document package identifier as part of an audit log.

Claims 13 is analogous to claim 2 and is rejected under the same rationale as indicated above. 
  
As per claim 14, The machine-readable medium of claim 12, wherein the digitization services is configured to receive and store a modified version of the document package containing at least one electronic signature in response to at least one electronic signature request. 

Claims 14 is analogous to claim 3 and is rejected under the same rationale as indicated above. 
 
As per claim 15, The machine-readable medium of claim 12, wherein the document services is configured to assign the document package to a user identifier having an access role, wherein prior to transmission, the document services is configured to check the access role and the target unit. 

Claims 15 is analogous to claim 4 and is rejected under the same rationale as indicated above. 

As per claim 16, The machine-readable medium of claim 12, wherein the document package has at least one electronic signature request and wherein the processor can detect a signature event at the data hub and capture data from the signature event for storage as part of the document package.  

Claims 16 is analogous to claim 5 and is rejected under the same rationale as indicated above.

As per claim 17, The machine-readable medium of claim 16, wherein the document services comprises an electronic signature event listener to process the electronic signature event in real-time.

Claims 17 is analogous to claim 6 and is rejected under the same rationale as indicated above.

As per claim 18, The machine-readable medium of claim 17, wherein the document services comprises an electronic signature event handler to receive the electronic signature events in real-time from the electronic signature event listener.  

Claims 18 is analogous to claim 7 and is rejected under the same rationale as indicated above.

As per claim 19, The machine-readable medium of claim 12 wherein the process pattern is linked to a business function, domain or application.  

Claims 19 is analogous to claim 8 and is rejected under the same rationale as indicated above.

As per claim 20, The machine-readable medium of claim 12 wherein the process pattern indicates a number of required documents for the document package.

Claims 20 is analogous to claim 9 and is rejected under the same rationale as indicated above.
  
As per claim 21, The machine-readable medium of claim 12 wherein the process pattern indicates a type of required document for the document package.  

Claims 21 is analogous to claim 10 and is rejected under the same rationale as indicated above.

As per claim 22, The machine-readable medium of claim 12 wherein the processor integrates with one or more scanners to capture scanner data for the document package, the one or more scanners capturing the physical documents.  

Claims 22 is analogous to claim 11 and is rejected under the same rationale as indicated above.



Pertinent Prior Art

The following are prior art references made of record but not currently relied upon:

MONITORING SYSTEM AND METHOD FOR MONITORING THE OPERATION OF DISTRIBUTED COMPUTING COMPONENTS (GESMANN, US 2014/0337510) - Certain example embodiments relate to a monitoring system for monitoring the operation of distributed computing components.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHONGSUH PARK whose telephone number is (408) 918-7574.  The examiner can normally be reached on Monday - Friday 8:00-5:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571)272-3978 EST.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHONGSUH PARK/Examiner, Art Unit 2154     

/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154